Citation Nr: 1227450	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision, issued in December 2005, from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (TX).  

In August 2009, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The Board remanded the lumbar spine issue on appeal in November 2009 and April 2011 for further development.  After completion of this development by the RO, this issue has been returned to the Board for further appellate consideration.  

In a May 2012 rating decision, issued in July 2012 by the RO, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned initial ratings of 20 percent for each disability, effective August 24, 2011; granted service connection for bladder incontinence and assigned an initial noncompensable rating, effective October 14, 2011; and granted service connection for intermittent bowel incontinence and assigned an initial noncompensable rating, effective October 14, 2011.  A Supplemental Statement of the Case (SSOC), issued in May 2012, indicates the Appeals Management Center (AMC) denied entitlement to an increased rating in excess of 40 percent disabling for DDD of the lumbar spine.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected bilateral radiculopathy of the lower extremities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is competent to report the observable symptoms of his DDD of the lumbar spine; however, he is not competent to diagnose himself with ankylosis or intervertebral disc syndrome (IVDS), or to characterize any ankylosis as favorable or unfavorable.  

2.  For the entire period of the appeal, the Veteran's DDD of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by unfavorable ankylosis of the entire spine, or by any IVDS.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 40 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

VCAA letters dated in August 2005, August 2008, December 2009 and March 2012, explained the evidence necessary to substantiate the claim for an increased rating for the back disability and informed the Veteran of his and VA's respective duties for obtaining evidence.  

In the August 2008 letter, the Veteran was advised of the specific rating criteria of his disability, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The December 2009 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

Although letters sent after the initial adjudication generally represent a timing error (see Pelegrini, 18 Vet. App. 112), timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a Statement of the Case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The RO readjudicated the claim in January 2011 and May 2012 SSOCs.  As such, the Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains post-service medical treatment records, and reports of VA/QTC examinations and addenda (July 2005, October 2008, April 2010, August 2011 and October 2011).  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect review of the claims file, examination of the Veteran, and description and evaluation of the back disability and associated neurologic abnormalities.  These examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  

Notably, the record indicates that the Veteran underwent 10 years of medical treatment for his spine disability with "Dr. Heilman."  Limited records from "Dr. Heilman" have been associated with the claims file and will be considered in adjudicating the appeal.  However, further attempt to obtain records from "Dr. Heilman" would be futile as the doctor submitted a statement indicating that the Veteran's medical records are maintained by "Fondren Orthopedic Group."  Along with the March 2012 letter, the Veteran was provided with a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs; however, he failed to return this form authorizing VA to obtain records from "Fondren Orthopedic Group."  Therefore, the Board finds that the duty to assist with respect to these records has been met.  

As stated above, this claim was remanded in November 2009 and April 2011.  At that time, the Board directed that the RO/AMC schedule a VA examination to assess the current level of disability and collect outstanding treatment records, and considered newly submitted evidence that came to the Board without waiver of AOJ consideration.  The claims file reflects that additional medical records have been obtained and a VA examination with addendum was conducted in August 2011 and October 2011.  Further, the AOJ has had the opportunity to review the newly submitted evidence and has issued the May 2012 SSOC in consideration of that evidence.  As such, the Board finds that the development directed in the prior remands has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the August 2009 hearing, the Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  

The Merits of the Claim - Increased Rating for Lumbar Spine Disability

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a March 2003 rating decision, issued in April 2003 by the RO, the Veteran was granted a 40 percent disability rating for DDD, lumbar spine, multilevel, effective August 29, 2002.  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in June 2005.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Following September 26, 2003, the diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243.  Degenerative arthritis of the spine is Diagnostic Code 5242, which can also be evaluated under Diagnostic Code 5003.  The Veteran has been diagnosed with DDD of the lumbar spine.  Since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted as this diagnostic code does not have the potential to offer the Veteran a rating greater than the 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Although his disability is noted in the 2002 rating decision as subject to compensation under Codes 5293-5292, his back disability is clearly encompassed by re-designated Codes 5235 to 5243 and, as such, the Board finds that analysis of the disability under other codes is not appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided. 38 C.F.R. § 4.14.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, DCs 5235-5242 (2011).  

The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2: If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (2011).  

The evidence of record does not support an evaluation of more than 40 percent for the orthopedic manifestations of the service-connected DDD of the lumbar spine.  38 C.F.R. § 4.7.  As discussed below, the clinical record fails to show findings of unfavorable ankylosis of the entire thoracolumbar spine, warranting a 50 percent evaluation; IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, warranting a 60 percent evaluation; or unfavorable ankylosis of the spine, warranting a 100 percent evaluation.  38 C.F.R. § 4.71a, DCs 5235 to 5243.  

During his August 2009 hearing, the Veteran testified that he believed a QTC examination performed in July 2005 was inadequate for rating purposes, but that a VA examination performed in October 2008 was sufficient for evaluation.  He reported that an MRI study revealed that he had "severe stenosis for...[unintelligible] at four and five, moderate [at] three and four, moderate [at] five and one, some at two and three as well."  He claimed that he currently experiences ankylosis, irritable bowel syndrome diagnosed as a complication from nerve impingement in the lower back, bowel incontinence, bladder incontinence two to three times a week, left leg numbness, right foot numbness, sciatic pain, and severe cramping from nerve impingement.  He reported that he needed assistance dressing and bathing himself, and that his work as a postal employee was impacted by his low back disability.  The Veteran denied ever having been prescribed bed rest by a physician, but indicated that it was recommended that he undergo nerve root block injections to treat the deterioration and narrowing of his spinal vertebrae.  He reported that he had many injections, and takes pain medication, including Vicodin, on a regular basis to treat his low back disability.  

VA treatment records, dated from June 2004 to February 2007, generally reflect findings of severe low back pain with degenerative changes, mild scoliosis convexity the left, straightening and narrowing of L2 to L3, L3 to L4, L4 to L5 and L5 to S1, axiomechanic pain with radiculopathy, antalgic gait, guarded heel standing, radiculopathy and limited range of motion due to pain; but without bowel or bladder dysfunction.  X-ray studies show DDD, narrowing L3 to L4, L4 to L5, 

A private treatment record, dated in December 2006, shows findings of mild bladder-related symptoms, multiple level degenerative lumbar spondylosis from L2 to L3, L3 to L4, L4 to L5 being the worst with total loss of lumbar lordosis.  Flexion and extension showed no dynamic translation forward but there appeared to be a mild degenerative retro at the L4 to L5 level.  A private treatment record, dated in January 2007, shows findings of persistent left buttock and leg pain, primarily in an L5 to S1 distribution, and four levels, almost diffuse idiopathic skeletal hyperostosis.  The practitioner noted that the Veteran did not have "horrible" central stenosis, but did have significant foraminal disease.  MRI studies revealed the Veteran had severe stenosis foraminally at L4 to L5, moderate at L3 to L4, and moderate at L5 to S1, with some at L2 to L3.  

A July 2005 QTC examination report indicates complaints of constant, radiating low back pain, at times requiring complete bed rest and incapacitating episodes which last for 2 days at a time.  The Veteran reported that he was recommended bed rest by his private physician, and that he experiences functional impairment in the form of limited range of motion and flexibility, limited physical activities, and an inability to stand, sit or walk over a long period of time.  He also noted that his disability resulted in 5 days of lost work per year.  

Physical examination of the thoracolumbar spine revealed observations of complaints of radiating pain on movement of the left leg, with negative straight leg raising, bilaterally, no ankylosis of the spine, no tenderness, and no muscle spasm.  Range of motion testing indicated flexion to 60 degrees, and extension, right and left lateral flexion, and right and left rotation to 30 degrees, respectively, with pain occurring at 30 degrees flexion.  The examiner noted joint function of the spine was additionally limited by pain after repetitive use, and that pain had the major functional impact.  The examiner indicated that the spine was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner observed that there were no signs of IVDS with chronic and permanent nerve root involvement.  Genital, rectal, and neurological examination findings were within normal limits.  The Veteran was diagnosed with DDD, lumbar spine, and the examiner observed that the effect of the disability on the Veteran's daily activity was pain.  

An October 2008 VA examination report reflects complaints of constant, progressive pain in the lower back radiating to the left lower extremity, and difficulty with prolonged standing, bending and lifting.  The Veteran denied a history of hospitalization or surgery, and no neoplasms were noted.  On review of symptoms, there was no history of urinary incontinence, urgency, retention requiring catheterization, or frequency, no nocturia, no fecal incontinence, no obstipation, no erectile dysfunction, no falls, no unsteadiness, no visual dysfunction, and no dizziness.  There was a history of numbness, paresthesias, and leg or foot weakness, and the etiology of these symptoms were related to the lumbar spine disability.  There was no history of decreased motion; however there was a history of stiffness, weakness, spasm and moderate, daily, dull, aching pain in the lower back area.  Radiation of pain in the left hip, hamstring and calf was also noted.  

The Veteran described moderate, weekly flare-ups of his spinal disability that were precipitated by lifting and bending and were alleviated by medications.  The examiner characterized the extent of additional limitation of motion or other functional impairments as "mild," and observed that the Veteran required a brace because he was unable to walk more than a few yards.  No IVDS or thoracolumbar spine ankylosis was observed.  No muscle spasm was observed on examination; however, there was guarding, pain with motion, and tenderness in the left and right thoracic sacrospinalis.  Inspection of the spine revealed findings of normal posture, head position, and symmetry in appearance; however, the gait was described as antalgic.  No gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis was noted; however, lumbar flattening was observed.  

Range of motion testing of the thoracolumbar spine included flexion to 30 degrees, with pain beginning at 20 degrees and ending at 30 degrees, and extension, left and right lateral flexion, and left and right lateral rotation each to 10 degrees, respectively.  The examiner observed the Veteran had pain and lack of endurance in certain ranges of motion, but there was no evidence of fatigue, weakness, or incoordination.  Based on at least three repetitions of range of motion, there was additional limitation of joint function caused by pain on repeated use, but there was no evidence of additional joint function reduction based on fatigue, weakness, lack of endurance or incoordination.  Lasegue's sign was positive on the left side, but no vertebral fracture was noted.  Imaging study results included findings of straightening, degenerative changes with narrowing at L2 to L3, L4 to L4, L4 to L5 and L5 to S1 of the lumbosacral spine, with osteophytes and sclerosis.  Degenerative changes were observed at the sacroiliac joints without ankylosis, and an impression was given of degenerative changes.  The examiner noted that the Veteran was currently employed full time with the United States Postal Service (USPS), and that he lost 2 weeks of work during the past 12 months due to his low back pain.  He was diagnosed with DDD of the lumbar spine with degenerative changes.  

An April 2010 VA examination report shows that the examiner reviewed the diagnostic tests performed in October 2008 and observed that the Veteran had complete collapse of the disc space at L5 to S1, L4 to L5, and L3 to L4, and to a lesser extent L2 to L3, with vacuum disc at L2 to L3 and L3 to L4.  The examiner noted there were anterior osteophytes and evidence of foraminal narrowing on the obliques, and determined that he would rate the degenerative changes as severe L2 to L3, L3 to L4, L4 to L5, and L5 to S1.  

During the examination, the Veteran described bowel and bladder urgency, shooting pain down into his lower extremities, limitations at work in the form of bending, stooping and lifting, and missing work a couple of times a year due to his back.  He did not use a brace or other ambulatory aids, though he did use a brace on the right knee.  The Veteran did not describe any specific weakness in the legs or any persistent numbness or tingling.  He had no bowel or bladder incontinence, and currently was employed.  He noted that he gets a marked increase in back pain with any bending or stooping, which is relieved by squatting on the back of his legs for a few moments.  The examiner noted that the Veteran had seen a spine surgeon in the past as well as a pain management physician, and that he underwent injections in 1996, 2001 and 2005, all of which gave him some short-term relief.  The Veteran reported limitations with the activities of daily living, such as being unable to perform any lifting, pushing, pulling, bending or stooping at work.  He denied undergoing any surgery or hospitalization related to his back disability, but did note experiencing mild flare-ups averaging 3 to 4 a week, without incapacitating events, history of inflammatory arthritis, neoplasms, or reinjury to the back.  

Physical examination results included observations that there were no radicular leg symptoms, but there were significant back spasms and a slow steady gait.  The Veteran was able to heel toe walk.  There was tenderness throughout the lumbar spine and tenderness to palpation at the bilateral gluteus and over the greater trochanters, but there were no spasms.  The examiner noted the pelvis was level and there was some flattening of normal lumbar lordosis.  Flexion was to 10 degree, extension was to 10 degrees, left and right lateral bending was to 10 degrees, and left and right rotation was to 10 degrees.  The Veteran had pain at the end points of all motion but no increased pain, fatigue, weakness, or incoordination with repetitive motion.  X-rays revealed severe DDD of the lumbar spine with severe spinal stenosis, both central and bilateral foraminal stenosis at L4 to L5, moderate at L3 to L4 and L5 to S1, and mild to moderate at L2 to L3 as per MRI in 2007.  

A medical opinion from the Veteran's private physician, dated in February 2011, indicates that the Veteran was treated for lumbar disc displacement with resultant lumbar radiculopathy.  The physician opined that the Veteran had lumbar radiculopathy which was related to nerve root stretching.  The physician noted that when viewing the "VA information" it appeared that "unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision, restricted opening of mouth and chewing, breathing limited to diaphragmatic respiration, GI symptoms due to pressure on the costal margin of the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching."  The physician did not conclude that the Veteran had any ankylosis of the thoracolumbar spine.  

In an August 2011 VA examination, the examiner did not have an opportunity to review the Veteran's claims file.  The examiner noted that the Veteran was currently employed with the USPS in electronic equipment repair.  The Veteran described spasms in the middle of the night that start in the back, go into the abdomen, and cause a sense of bladder and bowel urgency that occasionally leads to incontinence.  The Veteran also reported experiencing occasional back pain that radiates into the abdomen.  The Veteran denied undergoing surgery, hospitalization, having a history of inflammatory arthritis, or neoplasms.  He noted that he misses work a couple of times a month.  The examiner noted MRI testing in April 2010 showed severe degenerative disc disease in multiple levels of the lumbar spine and moderate to severe foraminal stenosis at multiple levels, worse at L4 to L5.  

On examination, the examiner observed that the Veteran had decreased sensation of the L4 to L5 dermatomes bilaterally, the right slightly more so than the left.  He complained of pain in the back with motor testing; however it appeared that he had full strength in all muscle groups in the lower extremities with the exception of the right hip flexor and left toe and ankle dorsiflexors graded at 4 out of 5.  The examiner noted tenderness to palpation in the midline on the spinous process at L2 to L5.  The Veteran did not attempt range of motion in any plane due to fear of increased pain and all motion was 0 out of 0; hence the examiner was unable to assess any repetitive motion, but there was no obvious weakness or incoordination while moving in the examination room.  The Veteran exhibited a slow, non-antalgic gait, and was unable to heel or toe walk secondary to his back pain.  He had normal sensation in the scrotum, penis, perineum and anus, and there was no evidence of a hernia or scrotal masses.  The Veteran refused range of motion testing.  

On addendum in October 2011, the same examiner who conducted the August 2011 VA examination had an opportunity to review the Veteran's claims file.  The examiner referenced the February 2011 private physician opinion that the Veteran currently has been treated for lower extremity radiculopathy.  The examiner noted that the Veteran's evaluation performed on August 2011 was also consistent with findings of moderate lumbar radiculopathy, bilateral, L4 to L5, sensory, likely secondary to the DDD of the lumbosacral spine.  

The clinical record clearly shows that the Veteran, at the most, has unfavorable ankylosis of the entire thoracolumbar spine, based on the findings of the February 2011 private physician.  As noted, Note (5) of 38 C.F.R. § 4.71a, DCs 5235 to 5242, indicates that unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  However, the private physician failed to diagnose the Veteran with ankylosis of the thoracolumbar spine when providing the opinion.  In fact, the physician noted that he treated the Veteran for lumbar disc displacement with resultant lumbar radiculopathy, and not for ankylosis of the thoracolumbar spine with resultant lumbar radiculopathy.   As there is no evidence of record that shows a diagnosis of ankylosis, the opinion that the Veteran's lumbar radiculopathy is related to nerve root stretching is only revealing of a diagnosis of lumbar radiculopathy and not of ankylosis.  

The Board finds the medical evidence of record to be competent and adequate for VA rating purposes, insofar as the VA examination reports and addenda, VA treatment records, and private treatment records showed findings that were based on objective observations of the physical manifestations of the Veteran's orthopedic disability, and included empirical results of the pertinent diagnostic testing, such as range of motion testing, required of evaluating the spine.  While these records have, at times, shown findings of severe foraminal stenosis on radiologic evaluation, the Veteran has not been diagnosed with unfavorable ankylosis of any part of his spine, or with IVDS.  Therefore, for the entire duration of the appeal, an evaluation in excess of 40 percent is not warranted in this case.  

As there is no basis for assigning an increased rating, there is no evidentiary basis for assigning a staged rating pursuant to Hart.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no evidence of any unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes of IVDS throughout the appellate period, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered whether the consideration of a higher rating is appropriate based on evidence of pain, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202.  However, under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, disability ratings are to be assigned without regard to pain, stiffness, and aching.  As noted, in the Veteran's case, the assignment of a higher rating is exclusively dependent upon findings of unfavorable ankylosis or of incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  As such, the Board does not find that a higher disability rating based on 38 C.F.R. § 4.40 and DeLuca is warranted.  

The Board has considered the Veteran's statements that he currently experiences lumbosacral spine symptomatology that is more severe than is contemplated by the current assigned rating due to chronic severe pain, radiculopathy, and severe limitation of motion.  However, he has not been shown to possess any training, expertise, or credentials in the field of medicine and is not competent to evaluate the nature and severity his service-connected spine disability.  Accordingly, any lay statement presented as to the extent of his service-connected disability must be considered in light of the objective findings from the medical evidence of record, which is based upon detailed assessments of various diagnostic tests.  The Board finds this objective medical evidence to be more probative, which does not establish a diagnosis of unfavorable ankylosis and/or incapacitating episodes of IVDS to warrant a higher evaluation.  

The Board also has considered whether the Veteran's back disability presents an exceptional case such that the schedular evaluation is inadequate.  However, the record does not reflect frequent periods of hospitalization or marked interference with employment.  In fact, the Veteran is currently employed, and, although he has reported that his back causes him to occasionally miss work, no medical professional has indicated that the back disability renders him unable to work.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  This is another way of saying that the Veteran's existing rating assigned for his disability contemplates some employment impairment.  Although his disability may interfere with his ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran's the orthopedic manifestations of his service-connected spine disability has an impact on his functional capacity, he has not contended, and the evidence of record does not demonstrate, that his service-connected disabilities, alone, either singly or jointly, prohibit him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  In fact, at the time of the August 2011 examination, which constitutes the most recent evidence of record, the Veteran stated that he was currently employed; hence any development or consideration under Rice is not required at this time.  


ORDER

A rating in excess of 40 percent for the service-connected lumbar back disability is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


